Title: To James Madison from the Inhabitants of Franklin County, Indiana Territory, 20 January 1813 (Abstract)
From: Franklin County Inhabitants
To: Madison, James


20 January 1813. “At a meeting of the Inhabitants of Franklin County Indiana Territory at the House of William H. Eady in Brookville,” the citizens resolved unanimously “that when we examine the Frontier of an extensive Territory and its exposed situation to savage ferocity and also the many insults and depredations committed and offered to us by the British, and add to that their influence with the savages, and their aid in inducing them to attack our Citizens, we believe the wound too great for America as an independant nation to yield.” “And as we believe that the experience of General Harrison in Indian warfare is all important and competent to cut off all communications with the Indians & British in upper Canada, which would relieve our frontier from savage cruelty and retard British insults, by remaining at the head of the powerful army now under him, and finding that he is shortly to retire from the same,” the inhabitants of Franklin County announce their adoption of four resolutions: urging JM and the Senate to appoint Harrison as a major general of the Northwest Army, urging Harrison to accept such an appointment if nominated, directing the chairman and secretary of the meeting to transmit the proceedings to JM and the Senate with petitions from the Indiana Territory to follow, and asking the printers in the western country “to publish the above resolutions a fiew times.”
